CAUSE NO~ 96-CR-170
                        ihlg document contains som~             IN THE CRIMINAL COURTS
.Is MAEL DIAZ ' JR · .. page9 that are of poor qualii)f
           Relator ,at the time of imaging._          9         OF APPEALS OF TEXAS
v   0                                            ~              P.O.BOX 12308
ELOY R.   GARCIA~District   Clerk                ~              CAPITOL STATION
                     Respondent.                                AUST.lN T~~£,EIYS:-f4tN
                                                                   COURT OF CRIMINAL APPEALS
                               RELATOR'S APPLICATION FOR
                                   WRIT OF MANDAMUS
                                                                              ;JAN 06 2015
TO THE HONORABLE CRIMINAL COURT OF APPEALS:                                 Albel Acosta, Clerk
                                                          in   t:rH~.   above·· St)rJ.ed and nu.mbe-
red cause of action, and files this Applicatj.cn For Writ of Mandamus pursua-
nt to article 4.04 of the Texas Code of Criminal Procedure, and Texas Rule
of Appellate Procedure Rule 72.1, In support thereof Relator will show the
following:
     Relator Ismael Diaz:Jr, Texas Department of Criminal Justice-Instituti-
onal Division Number 00773609~ is an Incarcerated Citize~ in the oenal inst-
itution can be located at the Jim Ferguson Unit 12120 Savage Drive~Midway~
Texas 7 5852. .,
                                                 I.
1.02
     Relator has exhausted his remedies and has no ottw:.::· adequate remedies
of lawl other then tc mail. His pleadirgs to tha Starr County Di.strict Clerk.
1.03
     The act t:eing .so::,ght to be compeU.cd by t.hi~. Honorable Cou!7t is one
Ministerial and net Discretionary iD nature ..
     Texas Goverment Code Sec.51.303 requires Respondent (Eloy R. Garci2)to
file any and all documents submitted to the Office of District Clerk.Clerk
of Starr County had ministerial duty to fi.l.e both of Relator'.s Motion For
New Trial Based Upon Newly Discovered Evidence (Tex.C.C.P.art,40.001) and
Motion Requesting An InCamera Inspection (Oral) For Brady Material Evidence
where mailed the Eloy R.Garcia on Janu.ary 2nd,2013~requesting that he file
them both with the Honorable 229th District Court.
     Had such duscoments beeri filed as requested with the 229th District
Court bv Resrcndent as require by Texas Goverment Code Sec.51.303 (Duties
and Powers of Clerk), Relator would have received notice from the Honorable
229th District Court informing Him of such filing (s).
                                        \ ...




                                                pg.1.
                                     II.
2.01
     Respondent Eloy R. Garcia in his capacity as District Clerk of Starr
County, Texas has a ministerial duty to receive and file all documents
(Pleadings) in a criminal proceeding, and perform all other duties imposed
on the District Clerk by law pursuant to Texas Goverment Code Sec.51.303 and
Texas Constitution Article I, Sec.19.
     As a Clerk: Eloy R. Garcia is an Officer of the Court and is subject to
the courts direction and control in 2xercising ministerial duties, such as
the filing of documents (Pleadings)and other court proceeding for criminal
courts.
     Eloy R. Garcia District Clerk may be served at his place of business,
Starr County District Clerks' Office at 401 N. Britton Ave. Suite 417. R:i.o
Grande City~ Texas 78582.

                                    III.
                     VIOLATION OF TEXAS GOVERMENT CODE
                               SECTION 51.303
3.01
-----Respondent violated Texas Goverment Code Section 51.303 by failing to
perform his ministerial 1 duty, filing Relator~_s Motion For New Trial Based
Upon Newly Discove~ed Evidence lT.C.C.P.Art.40.001) and Motion Requesting An
InCamera Inspection (Oral) For Brady Material Evidance as prescribed by law.
3.02
      On January 2nd~ 2013r Relator requesteed for the HonQrable District
Clerk Eloy R. Garcia, to file both motions within the direction an~ control
of the 229th District Cour~.
3.04
      To date Relator has recei.ved no notice of filing from the Respondent
regarding Relator's request to file Motion for New Trial Bas~d l]pon Newly
Discovered Evidence (T.C.C.P.Ar.t.40.001) or Mo.tion Requesting An InCamera
Inspection (Oral) For Brady Material Evidence ..
      As it is ~lear from Relator's E:r..hibits (Corresponding Letter's) that
He has place Eesponrlent on ngtice that He (Relator) wishes to have both
Motion's entertained by the Honorable 229th District Court of Starr County.




                                    pg.2
  3.05
  ···--statute governing motion for new trial based upon newly discovered
evidence is ambiguous in that the standard of "_rna teriali ty" varies according
to context; so, an examinatioD of extr.atextual factors is appropriate.
ti Vernon's Ann.Tex.Code Crim.Proc.Art.40.001].When considering a motion for
new trial based on material evidence, a Trial Court ~~~-~ determine whether
the elements of· Texas Code of Criminal Procedure Article 40.001 are me-t~
Respondent is in violation of Texas Goverment Code Section 51.303 (Not Fili-
ng Pleadings), District Court Clerk Floy. R. Garcia. did not file Relator!s
Motion For New Trial Based Upon Newly Discovered Evidence and Motion Reques-
ting An InCamera Inspection (Oral) For Brady Material Evidence "'~cth th~ ?.29th
Court. '-''S requeste-d of h-:l.m Janua.1-:y 2.nd 201.3 :' foi:- :::-e-v-~~f~iV tv sa.id Gourt.


                                            IV.
                               PRAYER FOR RELIEF
     WHEREFORE PF.:RMISES CONSIDERED, Relator Ismael Diaz,Jr, Pro Se respet::t-
fully request a finding that Respondent Eloy R. Garcia ~j.d E._~_1:_ perform his
ministerial duty~in that he failed to file Relator's Motion's.
     Relator Prays for an ORDER direction Respondent to file the two(2)
motions which wer12 mailed to the. District CJ.erk.. of S taxr County: Texas on Ja-
nuary 2nd~2013, for the filing with the 229th District Court for review by
the Presiding Judge, the Honorable Ana Lisa Garza.

     EXECUTED THIS ~·,9th DAY
OF DECEMBER,2014.




                                           pg.3
                                  UNSWORN TO DECLARATION


Pu~suant,to      both Federal law 28 U.S.C. § 1746 and Texas Civil Practice and


Remedies Code      §§   132.001~132.003,           I Ismael   Diaz~Jr,   an Incarcerated Citizen
     .. l'.
                                  ...
of   The~State    of Texas herein swear under penalty of perjury that the                 fa~eg-




air.g . . ., & TRUE AND CORRECT    a~o:.~.;.ount   of events e.s described herein.




                          ~
        EXECUTED THIS 2.9th DAY

of DECEMBER 2014.




                                                                               BMITTED


                                                              12120 Savage
                                                              Midway;Texas




                                                    pg. 4
                                             CAUSE NO. 96-CR-170

ISMAEL DI.AZ ~ JR, ;                                        §               IN THE CRIMINAL COUR.T
           Relator.,                                        §               OF AP.PEALf, OF TEXAS
v.                                                          §               P-O,BOX 12.108
ELOY R .   GARCIA~    Di.E> tl~i.c-, t CJ.e:r.k             ~               CAPITOL STATION
                         Respondent.                        §               AUSTIN,TEXAS 78711

                                                          ORDER
       On ihis day came ta be heard Rel~tur's Application For Writ of Mandamus
                                                      I

by thi8 Cd.mi.nc-1       C.o!.!1~L   uf Appeals.

       The Court having·reviewed same and haveing heard the argu::nents and

being provided with the exhibits , it is: THE DECISION OF THIS COURT THAT
SUCH SHALL BE BY ALL MEANS:




                              GRANTED:                            DENIED:



                                                  PRES-IDING JUDGE
                                                  ANA LISA GARZA

       EXECUTED THIS                 DAY

OF ·-·--·--------, 201~::.

                                                                                             MITTED


                                                                            FERGUSON UNIT
                                                                            12120 SAVAGE DRIVE
                                                                            MIDWAY,TEXAS 75852
                                                                            PRO SE#773609




                                                          PG.5
                                      INTRODUCTION



     This is an Application for a Writ of Mandamus being filed by Ismael
Diaz,Jr, in the   ~exas   Court of Criminal Appeals pursuant to Texas                   Code
of Criminal Procedure     Arti~8l   4.04.
     Relator would like to ooint out to this Honorable Court that He is
confined within the Texas Department of Criminal Justice-Institutional Div-
ision: Housed at the Jim Ferguson Unit 12120 Savage Drive:Midway,Texas 75852
Being that Relator is a "PRO SE        LITIGANT'~:      He respectfully request that this
Honorable Court ef Appacla does not held Pre Sc Relator to the High.Standa-
rd to which learned counsel's       ~~70\!ld   be he.ld to pe::::-forrn.


     EXECUTED THIS   ~9th   DAY
OF DECEMBER,2014.




                                                                  L.J.LI   D. . AZ,J
                                                         'T'T\I"'T#Qf\77?.6{\
                                                          .L J.J \...IV V I I ....J V


                                                         FERGUSON UNIT
                                                         12120 SAVAGE DRIVE
                                                         MIDWAY:TEXAS 75852




                                               pg.I.
                                                                CAUSE NO.                               96~CR-170

ISMAEL             DlAZ,JR.~                                                                       §                              TN THE CRIMINAL COURTS
                           Relator~                                                                §                              OF APPEALS OF TEXAS
v.                                                                                                 §                              P.O.BOX 12308
ELOY R. GARClA,District Clerk-~                                                                    §                              CAPITOL STATION
               Respondent.                                                                         §                              AUSTIN,TEXAS 78711

                                                                  MEMORANDUM OF LAW
           On January 2nd~2013, Relator mailed to the District Clerk !Respondent~
in care of Eloy R.Garcia (1) Motion For New Trial Based Upon Newly Discove~
red Evidence (T.G.C.P.ArL40.001) and (2) Motion Requesting An Ir:.camcra In'""
specti~n (Oral) For Brady Material Eyidence in cause No.96-CR-170,Thc StGtc
f"'lf
--    'T'ov<>c
       _ _ ..--., _ _ \7<>
                       ... .._-&La._.._ n;.,...,
                           Tomaol
                             -~         ..., .... '""'u'....,Tr .fo.,..
                                                                ....   .&..   .._     6 T7;+-h
                                                                        -1= 1·1;...,,.,. '.A ........ •
                                                                                    .......   _._~ ..
                                                                                                        +-"ho       ?29+-"h
                                                                                                        ......... - -    .......... n;~+-        .... in+-
                                                                                                                                    _.._..;.,'-.&..     """'"" r---ur+-
                                                                                                                                                               ....._....., '-•


           Pocpondent 1"s 1"n Vl"olat;C..., o-F
           ..... -......                                         .._   .....-
                                                                                              Pel~+-c.,..'~
                                                                                              """- """"'"" J.. _u   C---v.~.a.u
                                                                                                                          .... ~+-;t.,t-;"na
                                                                                                                                 .... .._ u ......... ....,.L
                                                                                                                                                              1
                                                                                                                                                              .a..   u;~"h+-s
                                                                                                                                                                     .&.\._._6 ...... '-   ~   ~~d
                                                                                                                                                                                               Gl.l.&
                                                                                                                                                                                                        Pr-
                                                                                                                                                                                                        -- ·



ocedural Right~ guGrantccd under both the United States Constitution and
Texas Constitution, Fourteenth (14) Amendment of the u.s. Constitution
Article I, Sec.19 Due Ccur~e cf lGw Texas Constitution~~
     Relator hereby assert's that the Starr County District Clerk, Eloy R.
Garcia, in his failure tc file Relater's twc (2) moti.ons with the 229th Di-
strict Court has deprived Him of his basic and fundamental rights to coll-
ateral attack, and due course of law under Article § 19 Texas Constitution
and due process of law under U.S. Constitution 14th Amendment [See Gibson
V. Dallas County District Clerk,275 s.w.3d 491(Tex.Crim.App.2009)].
     Relator seeks a writ of mandamus ORDER to issue compelling the Starr
County District Clerk to comply with Texas Goverment Code Sec.51.303, and
to full fill his ministerial duties,See 271 s.w.3d 874~ whic.h states "The
district court clerk has a ministerial duty tc accept Gnd file all pleadings
pre~cntcd for filing. The Starr County District Clerk is abusing lti~ auLhor-

ity by refusing to file Relator's Mction.
                             "MINISTERIAL DUTY"
     Statute governing motion~ fer new triGl bn~cd upcn newly discovered
evidence is ambiguous in that the ,standard of "materiality" varies accor-
ing to context; so, an examination of extratextual factqrs is apppopriate.
Ver.n0n's Ann.Texas C.C.P.ARt.40.001. District Clert-.s have a ministerial du.-
tyto accept an~ file all pleadings presented )Motion For New ~ria~ Based Up-
on New).y Discovered Evidence- -lvio i:.iuu Requesting An InCamera Ins pee tion ( O:r.al)
For Brady Material Evidence) for filing [271 s.w.3d 814].Clerk is officer
of Court, subject to Court's di:.ection and c::mtrol in ex•~rcising rr:.ini.ste,ri··
, al de ties such as filing pleadings.
                                                                                               pg.1
     when c.onsl.G.ering a motion io:r new trial based on material evidence, a
trial co~rt must determine whether the elements of Texas Code of Criminal
Procedure Article 40.001, are met [Keeter V. State,74s.w.3d 31].
     Taxas District Clerk's must ensure compliance with StatUte dealing with
actions to be taken on pleading presented to their care for t~ling with re-
quested District Court's for criminal proceedings~
     R~lator is indigent and appearing Pro Se and has no other legal remed-

ies than to seek this Court 1 s jurisdiction to act.

                             RELIEF REQUESTED
     Relator respectfully request issuance of a Writ of Mandamus be render-
ed from this Honorable Court within a reasonable time period for the Resp-
ondent to produce just cause as to why he is violat1.ng Relator's fundamental
right of filing a pleading with the 229th District Court as well as produce
the Courts Request that Relator file Texas Code of Criminal Procedure Art.
11.07 foe Newly Discovered ~vidence.



     EXECUTED THIS Z9th DAY
OF DECEMBER,2014.




                                                 />:.
                                              TDCJ#0077
                                              Jim Ferguson
                                              12120 Savage
                                              Midway,Texas 75852
                                              11
                                                 Pro Se#00773609"




                                   pg.2
                              CAUSE NO. 96-CR-170
          ·'
ISMAEL DIAZ, JR. ,                     5            IN THE CRIMINAL COURTS
        Relator,                       §            OF APPEALS OF TEXAS
v.                                     ~            P.O.&OX 12308
ELOY R. GARClA,District Clerk          §            CAPITOL STATION
               Respondent.             §            AUSTIN, TEXAS 78711

                          UNSWORN TO DECLARATION
IN THE S'.LATE 0F TEXAS                §
COUl~TY OF HADISON                     §

     liI Ismael Diaz,Jr, am the Relator filing Writ of Mandamus with the
Criminal Courts of Appeals of Texas In Austi11, requesting for an Issuance/
Order compelling Respondent Starr County District Clerk Eloy R. Garcia to
perform his ministerial duty and file Relator's Motion Fo~ New Trial Based
Upon Newly Discovered Evidence £T.C.C.P.Art.40.001~ and Motion Reauesting
An Inspection (Oral)For Brady Material Evidence [United States V. Lowder ,
148 F. 3rd 548,551(5th Cir.1998)].
     Under penalty of perjury, I Ismael Diaz,Jr, (Relator) swea~ that the
foregoing account is TRUE and CORRECT.



     EXECUTED THIS Z9th DAY
OF DECEMBER:2014.




                                                    ISMAEI.. DIA..:, JR
                                                    'TDC.J#00773609
                                                    JIM .FERGUSON UNIT
                                                    12120 SAVA.GE DRIVE
                                                    MIDWAY:, TEXAS 7 5852
                                                    "Pr.o Se:f/:00773609"




                                      pg.3
 ...
 ' '··
                              CAUSE NO. 96-CR-170
ISMAEL DIAZ, JR.,                      §              IN THE CRIMINAL COURT
        Relator,                       ~             OF APPEALS OF TEXAS
v.                                     §             P.O.BOX 12308
ELOY R. GARCIA,District Clerk. ,       ~             CAPITOL STATION
                 Resoondent.           §             AUSTIN 1 TEXAS 78711
                        RELATOR' S "PRO SE" .· MOTION FOR
                       LEAVE TO FILE WRIT OF MANDAMUS
TO THE HONORABLE CRIMINAL COURT OF APPEALS:
     COMES NOW Ismael Diaz,Jr 1 Relator in. the above-titled aLJ numoerei
cause who while appea.ring Pro Se and acting on his O'.Vn behalf in the filing
and sub~itting of this Motion For Leave To File Of Mandamus pursuant to the
Texas Rules Of Appellate Procedure Rule 72.1 and the Texas Code of Criminal
Procedure Article 4.04,and in support of such request herein wj.ll show this
Honorable Court the following:
                                       I.
     Pursuant to Texas Rule Of Appellate Procedure Rule 72.1 ''A Motion Fo~
Leave To File must accompany an Application Motion For Writ of Mandamus.
                                     II.
     Relator seeks an order granting his writ of mandamus to compell Eloy R.
Garcia Starr County District Clerk to perform His ministerial duty and file
Relator's Motion For New Trial Based Upon Newly Discovered Evidence {Tex.c.c.
p.Art.40.001) and Motion Requesting An InCamera Inspection (Oral) For Brady
Material Evidence which Relator mailed on Jan 2nd,2013,via pre-pay with cer-
tificatio~ mail :eceipt 7010 3090 0002 9154 3903 addressed to Eloy R.Gar~ia

401 N.Britton Ave. Starr County Courthouse,Room 302.Rio Grande City,Texas
                                                                              ~,
                                                                                 •   ~! :.:·,
                                                                                                ..
78582.With the Honorable 229th District Court,Starr County~texas .
                                    III.
                             PRAYER roR RELIEF
     WHEREFORE ~ERMISES CONSIDERED,Relator Pray that this Honorable Court in
the best interest of Justice GRANT the requested Issuance of Writ Of Mandamus.

     EXECUTED THIS 29th
                   ,.   DAY
OF DECEMBER 2014.

                                                     A L     ,
                                                 TEDCJ#O 773609
                                                 JIMFERGUSON UNIT
                                                 12120 SAVAGE DRIVE
                                                 MIDWAY,TEXAS 75852
                                                 "PRO SE#00773609"
                                    Pg.1
                            CERTIFICATE OF SERVICE

       This is to both verify and certi.fy that a complete copy of the     for~go-

ing instrument has been mailed to the Texas Court of Criminal. Appeals by

pre-paid postige. Rela.tor. he.s Hdclressed said pa.ckagee to the Honorable Cle-·
:rk~


                                  LOUISE PEARSON
                                   P.O.BOX 12308
                                  CAPITOL STATION
                                AUSTIN, TEXAS 78711


                                                                                 "
                                                                                     ~   ..,._· .•·. '·.
     EXECUTED THIS :.29th DAY                                                        • 'I'_.·~· • .



OF DECEMBER,2014.




                                                                      MITTED



                                                      JIM FERGUSON UNIT
                                                      12120 SAVAGE DRIVE
                                                      MIDWAY,TEXAS 75852
                                                      "PRO SE#00773609"




                                       Pg.2
 foe ST ne~ {u,,.;/1 fJ1:rttlJt ~~q}t, r~~''
~~     0. 11. 0 mfJ;l. .                      _
LJo/   Jl), ~eJrtr;.J   fl.-r
Cr>')e~ ~ou\r 2~q Jl-~
lZ/rJ GRt\rJt t·. !J, ·k h ~r'



 ee~ .~/;}cJ ul tJV.i Ai'! LftJ,w/, (;v)t 9&:·{,?-/Jo
 \-bJ; (),D.'
    l drl Sott~ l Jl'"1 ·ftrntvi }u ~,. f h,;vr wul -~-~c ( zJ                                )rUrtl
 C\erh      (~;)1(;~. (PY'J()-\!1'-'1 h;l 0\)~yL;v(t ol wh/JJ lftr sJJ/""l
  l.J rtl~ f2rJ)(' 1f 11 Alt?.-J .tf ltP.J 9J u:".10 P/r?>r '-f~w,rr ;J -L rN
. 5J 1 K,vw lvrrc lo -.9:; rr~_ ... , rh,.,rr . J. Sr>..J ~id 211 a"'"')FhrJ/riJdlc-J
   m!N{brr_ //, }o/3, 1 reCieueJ II b;y;)( 3, ~9/J, W!./:I ()~v
  Ltru I..J/vrrrl(JJ M wr,/ )~.JtJr /o P iu?J fl r £y.fr) fr0 ~thf OtJ lR,~)
   C\cr h Gr;;i r.:J, f ('-(yj I~· P~f Pr )-)· JJI'_;·.JrrJ iYJ?, JQ mr. O,o
   l~ \) J Vir) I)~ IcJ ur--~Jrr ·t\ lc lJ (\) ~ Js\· n-·} C) o-1 DrY' (' {/( ;.) {o.J)J.
                                                    1:   ('


  (ir~l Or'r'f,j; \.\{J~\J(~__il Pf4\-\t\rJJJ-·~ -k _,~ kotJOPJ(rrt(0~;                      ;)}   [lghth
  ~~f.Jo {)('J~\ o·\            \P'1.?lf\C\\v\ \·.).·, !>), ftJJ/JppJ~~ [HYV'..,J e.echfrS)Jve)).
                                          .

       (Jt/" [,).~ ) 3 ' '1 LD~ i u."-lh m::d itJifl s--b f ~ s
                                                              ~                     '
                                                              rLA . 1 -lc)O hr,Y ]. rJc-~~1
  ~ Wi.>h \) ·Pb'11'·f; -V'nll bJvr1(. /116 rln A/' JL.•j1 Sot ()r}ri pf: _;;: 1~-J ;J
  (_V)~ h)L' ~ ri \ ~i n.t he lf (\' Pt n W; jt, /r- ~p/ Yn2;') .__.,;li 0t' i /U 'ir _;u or rnor ( '
  SrJ l KrvW ~r \) f',)c)\ ( k1··f_1 t~ )} . sh~~ -bht' ~·~ \J. Jl I\ 91\Jt)f tofJ, pj L'»
 IY\{, 0.1-1. 1 tJt'rJ -~~ \\_,,~) LJ,r) ;_s.l S;j,,,.) clv·-;.- .:1{); /,; hrr /3.~_/l'j,
  Lu211"""~ 1f ~c.J r),) If:]£ l.i.v.'IJ 3t_, r}»--~J                 t."   -\k ~P;c~)cJ ol-
. r?rf\·?lr?.J u~-.,J,,. !)•2tr}-j Yr't:lihfd/(?) If -~j) ~~j)    f   b~.- fJ ;vf'd· )b/; !
       £\f. l '\f2\ i ~,(',) ~oJ 211\ hrl). -}~;\                      rd. fl. I._J;J).d .Jrr1..1 !Jhr/1
                                                                                         ·
VY€\l (olf¥\ I \~) :~ c(;;I { -\ ( r''l) ('{; . ( : LJ, ~ i, _;,~,J(/t) (I' 1 r~ 'l) til
                                                                            I   .,.:.)     ~
1 ~\'(IJlc ~lrl'r?. Se( \f\oJ\c {)p,J>.\ rrJJr £_§ J~\.1. ~'~ ~41.~: \~ v~on5 /)~~
A.{s).. A0)( ")I bJ { 0) c~j V.,( 'i)(p) (r) ( o){ &) ~{?J: tn1. 0 M?l ; l ~ ~ n~ ~i\-
.   ~·;j,.!S._v.Jrt c ~QP\1 C"?rJl]                         { P 4l-f:J~,   l      S: rh-" 2-.J 1~~ '!~J ? II rJc)t
                                                                               8y/1

.        : y,{\{)   hl L'J2,.,J; ...Y.2J                     l 'Jhr J I wX\ f\l)~. 1 Sb 1 \'Y\v.-J\~ S1 rk -
•·• ·      1 L~~A '\ E>C\Lr\\ io                           Sre t3   91t>vl~Jr\·   J   ("Jr(2u\t              -\he~~ w. )I r~ .diJ~)
            ""~ 4'r ·\~,J~ b J-~              r\h jt)\~ l\rr ~ ~,J S\v \·~                          t\Jl'A    V\r\Pi'-1 ~ ~\l ~\u.
           Luil\ ,-)n ~\JL-d r'"'r· (\:.. ..J,                                         .
                 ·Hrr: ~jr/ ,,1) --S;j;,' \~rl yr.- 0rv1h"l r/h?Uo he muvr.J htn -{,UV\.
                                                   I          (.1                               I


           o,-r \),v:t,\o a·,J~-~\C( llrv;l-: Plc;jc r~tPIIt U,v;~'J_) n (h~~1vlf't
           u,J,'t 1b ~ \1'\~ll·n~~) Y(uJ/J, Lhe ~y                                                                                                           (f)(~
                                                                                                           '   _...   .    .         '   . .. ~    :
                                                                                                                                                       c_)
                                                                                                                                                       .




                                       'Aiso.complete
.,..,. •• r-... ~·.:,r,..;;:;~~-'~;:·and-3:
                              Delivery ls desired .
 . 1111 Print you~ nmne and address on the re,verse
       · so that we can, return the card to you ...
   iii· 1;\tfach this cardto,theback or the mailpiece,                                                                                                                /

   · ,oronJhe front ifspace             ·   · ·
 . 1. Al'tic!o Addrerised to: .

. crr:L u1,'1 u /) G· . " · ·
              7 ~~- > nrc, fJ.'.·,)

·.:OLsJ;\Lrcx                                c\re\               1
                                                                 t.
J)tJI·!d( lj;·e£1TtJ rJ fh! e,. ~
:Rro C(PJrrJA..t"YA~r-t-£/)S(,,Sc0                                                         ~ t":"·--····


                                                                                                                                                           ~·
                                                       11\l\llLil•\ 1        '!'ill i 1 !Lili,l,l.i''\                    111.1 11                         .J-..- -
    2. Articlo Flume
       (frons fer iror.. __,··~"' "'/J""'
 .PS Form 3811, February 2004                                           Dcmesttc Retur'~ R_ecer~t>·                                      ·1   oz:;g:;-c2-M-lsm.,
            ' .
 ......      ., . . ~. . ~,.,>. """     >.-.:.                                                                                          ··  · '1.:41 ;;;;er
     \/




          ----.
          --
          ""!:

          -




.I
.,




                                                                       ' December 25th 2012
                                                   ~~---7o1o    3o9o   oo~9154 3.9-o3·~:
                                                               "·
      Eloy R. Rercia .. ,
      District Clerk.
      401 N. Britton Ave.,
      Rio Grande,City, texas 78582
                                                    \

      UNDER NEWLY DISCOVER EVID:INCE CAU'SE NO. 96·CR,:170.


      Dear   Mr~   Garcia;
            Enelosed plea.e~ fine Applicant's Motion for Article 40.001 of the
      Texa.s Coda Criminal Procedure provides that (a( "NEW TRIAL be granted:
      And Notion Requesting Au tnCamera Inspeo.tion (OltAL) for Brady Material
      Evidence. Please filed with the 229th Judicial District Court.



                                                                                              I


      c.c.
      HoncJudge;Ana Garza.L ••
      229th Judicial District      Court~

     · 'Ibe Moniter C/0 Ana Lay.




                                    '·

                                                                             '•:.
                                                                                                                         "




                                              §
                                              §                I       IN THE 229th JUDICIAL
v.                                            §                        DISTRICT COURT OF
                                              §                        .STARR COUNTY TEXAS
THE STATE OF TEXAS                            §


                    APfLICAN't 'S MOTION FOR NEW TUIA1. f!ASE ON
                       N~LY       DISCOVERED EVIDENCE INTRODUCTION

TO THE HONORABLE JUDGE2 ANA GARZAnL:,
     ISrJAEL [)IAZ 9 JR.,   APPLICANT~    introduetion, Motion for new trial be.sed.
upo11 newly diseoverad evidence are Controlled by Ar:tiole 40 .. 001 which
provides: A new    t~ial    shall be granted an accused where material evidence
favorable to the aeeused has been discovered since triaP•. Applicant • s has
taken the position taken in the dissent that due to the tanguaee of Art
                              )

40.001   cr~d1bility   is not as issue, and that all victim F.ecentatiou
require a new trial.


                                              I.

     Applicant alleged faet wht.c.h if tr,\Je, entitle him to his Motion • s
Relief. SEE Keeter V. State 74 S.W.3d 31,36-37 (Tex Cri.App 2002).




                                                                       ,.,,a··e ·
                                                                   1 ·•.               ,':D'ir~'a
                                                                       ;1·••...... ' . ..... ..   ;
                                                                                                         ·
                                                                                                      ; .• '     •   ,

                                                              TDC!t No. 7"13609
                                                              Ferguson Unit
                                                              12120 Sa~age Drive
                                                              Midway,Ttutas 75852
                                                              Applicant•s                                      Pro~se
                                 CAUSE    NO~       96•CR•170

THE STATE OF TEXAS.,                            §
                 Plaintiff.,                    §               IN THE 229th JUfl!etAL
                                                §               DISTRICT COURT OF
v.                                              §               STARR COUNTY, TEXAS
                                                §
ISMAEL DIAZ, JR.,                               §
            Defendant.                          §




                                    INTRODUCTIOJ!

          ARTICLE 40.001 of the Texas Code of Criminal Procedure Provides
that a "new trial'• shall be granted an Accused where material evidence
Favorable to the Accused has been discovered since trial. Under this
statute a defendant is entitled to a new trial if the newly discovered
evidence was unknown to his at the time of trial; his failure to
discover the new evidence was not merely cumulative; corroborative;
collateral or impeaching; the new evidence is probably true and will
probably bring about a different result in a new trial SEE: Keeter V.
State, 74 S.W 3d 31,36-37 £Tex. Crim.App 2002q.
     -'




          There was no evidence by anyone but accomplice witnesses tending
to connect the Defendant to the Capital Murder charge. To the Contrary
the only witness tending to do so was Gerardo "Jerry" Lopez, an
accomplice as a matter of law. On the basis of Art 40.001 in the Coda
of Criminal Procedures, this Bon: Court should grant a. new trial under
reeant.      u.s.c.A.   Const.Amend.14.

                                                1

                  j
                                        11.
                                                                        19
     J\ffter trial; Defendant discovered tha.t co-defendant Gerardo          Jerry"
Lopez, an aceompice did Confess His Crime to [F.B.r agents and Texas
Ranger Pacheco, and Investigator Flores], and .was indicted on Capital
Murder Char'ges. The D.A., Silva's., Plaintiff, in this cause, t{ept
manupulating Gerardo uJerry'·' Lopez, to put all blame on Ismael Diaz ,Jr.,
for the death of Jessie Ray \·Jarr:en. D .. A's threats kept gl)ing if Lopez's did
not testify against Defendant, he will give co-defendant the Death Penalty.
Mr.Heriberto Sllva•s had also used Jose Luis Ramos, co-defendant's court e
appointed counsel, to info-rm Lopez•s his lif was      in danger, if haa do not
testify against Ismael Diaz ,Jr., saying that it \'zas Ismael Oiaz ,Jr., the
one r~sponsible for Jessie Ray t.Jarren deaeh. Mr. Silva's kept his threats lf:i
and ·ps:omises, (gave co-defendant, a 30 year sentenc.G for exchanging Lepe~t • s
Confession to give a inculpaed testimony, and D.A. would not seek the Death
Penalty on co•defendant•s]. Ineulpaeting Applicant's Ismael Oiaa,Jr., for
a crime he did not cornmi t i\1 Starr County t Texas. Appellant Contends, his
Confession were involuntary in the Fifth Amendment sense. Under the Fifth
Amendment, a confession must be free and voluntary, that is, it must not
be extracted    by any sort of threat or violence. nor abtained by any direct
or implied promises, hm·1ever slight t nor by the er.ertion of any improper
influence. SEE: Criminal law 520(1),522(1). Improper influence U.S.C.A.
Const Amend.S. An example of this wrong doing is set forth in Exhibit "An
recantation and "B'' of D.A. •s., plea bargain attached hereto and fully
incorporated herein ss if set out fully at length.


                                        III.


     In early   Jw1~''   August A.D.2009, Applicant, recieved a letter from a

                                         2
 ~TAl£         OF IEXAg
COUNTY OF CORYELL


                                            AFFIDAVIT

      ffiy t'larYle.. l.s fbe1ardo L~(lel.. :L
     11
                                                     am· ovef e..~l,+ee.V\ years         J   a~e,
Lapa.~)e. 0~ W\a"'i~~ ~h~~ ar\\Javi\-            1   QY\J ref'-.S:ov.all Lf Q~_-CJ:UaiV'\+eJ w\-\.h
·t'-'e.. Cac. t ~   he.re\n · s.fa--\-ed : .

   H  ·Pur.s.uaV'\t to a p\ea har~aiV\ a~ree..V\'\€-V\\ . :L p\e.cl ~u\ l +~ .~D \~e..
murde\" o~ .:re.s..sie.. Warf'e.t\. A~ ~e.t}_uived u~de.1' -+\t\~ 4-e..-M~ o~ +~e..
 p\ea a~r~~YV\e..~\ .. ~. -\-e.~+j~\~d as a wih'\e.sS for 4-ht. s.\-~\e. '~ Cause.
 No. CfiD-ct-P1D ., s+yled +he S+a..f-e of Texas VSv Is mael Dia.z ':Jr.
 -:L ho.ve_ ~Glh.e\~ .+t~·hSieof +lAt.\\- "X.sMad_ ~·itAZ.. Sf~ •. IVI.  __   •.
       ,       ,-


                                                               -f~c~s-t.~lfitil~.;~~·- - ·-C:!hVJ
                                                                                          .,c<> _1_f?Jf
                                                                                                   r.. . _     tJ            13   .l'                                                                              ..::r-
   ·_.·             \)fti~\';j~                                                                 J• ..   1
           \\_,.c ; "..                     >'. ....   ~..-.
                                                                                                                                                                                   • " ....?!'"· ..
                                                                                                                                                 ---~_-'\:


G
       ..  ~

               ..     ,... . ·                                                                                     ~:·




    ~-t~~i                                                                                                                                          ·v- ..               I,


                                                                                                                                                  ,~




                                                                                                                                        ·:·-..          ~-


                                                                                                                                                                   ...
wnt¢                                                                                                          I
convicted of . .. _ .                                                                                                        'I                                               I.




:~t~~:~t~t~~.~:~~~~-
-causing {he_~tll,.tial .d~a.l.Jo;:~:                                                                   Ill   l:         -


resem~'.:·                        : ')_ .:•-. . ;.                                                                                                 _:   -~, ·~.


e:i~:Jiff~~~~~=:r~~.:~~:. .··.tadnapt5in'g···rn•~anlitiiif~~~~~de
                                                                                                                                                             ,;I
                                                                                                                                                               i
                                                                                                                                                                                                      ·,·
                                                                                                                                                                                                        ·.   ;\•

intoCO(lSlderatioij, :iber:deaf was .
rescirided iri .t997;. he. Wreporter from uTHE rc10NITOR", Reporyer 's name. is Ana Ley, Informing
Applicant's that co-defemiant have recant .. Had wrot (HER) a letter
requesting the    ~1onitor 's      assistance in liillsj;~l.confession. That Geralt'do Lopez t
had a heavy burden and wanted to confess the truth. That Gert.u:rdo Lopez,
became a new born Christian,           no~g   he felsi his wrong doing                           j~st   to save his
life by lieing against (you), and Roul Soto another eo-defendanr in this
eause. Gerardo "Jerry" Lopez, Conversion as a Jesus Follower have layed a
heavy burden in Gerardo Lopez 9 in my understanding have used numerous of
                                                                              .                                h
channels around this Global Media to his confessed crim. On the                                           st       day of
November   ~.D.   2009, Gerardo Lopez. recants'           wa~           out to the whole Vallel,
throughout) tiTHE ~·lONITORu Global Nedia,. eonfessin(Jl: hi a crime, in Rio Grande
Valley,, Gi'l!rardo Lopez, send a lo11s affidavit with his oonfesa1on to                                           t-tr~Greg

Abbott, Attorney General. Price Dabiel Sr. Bldg. 209 ~1~ 1(-.t:h St •. P.O.Box
                                   1-.
12548. Austing, Texas 78711.;.2548. Coafessing hot-1                        ~he            0 .A. did manipulate
Lope2's and under perjury. There!!! clearer evidence                                        wher~   D.A. Heriberto
Silva'.s gElve witnes a non-credible story about how Gerardo "JerryV Lopez,
should testify befor the jury under "perjury", to ac.c.usa Applicant's of a
extraneus murder. A conviction that resulta from a Constitutional error•
free trial is e11titled to the greatef.Jt, end thus, when a habeas Ap:plicant • s
asserts Article 40.001 in the TeKas Code of Criminal Proeedute Claim of
innocence based on newly discovered              evidance~       the evidence presented must
constitute affirmative evidence of the Applicant•s innocence; once the
Applicant's provides ·such evidence, it is then appropriate to proceed \'lith
a determination of whether Applicant's can p·.rove by clear and convicing
evidence that no reasonable jurors would have convicted Applicant's in
light of the newly discovered ev1cemce is admissible"An example of such
wronfully conviction under 5th and sth and 14$-P ~D.{~P~JQ~n~:,§
                                                         .  . ..... '··
                                                             .-':""..
                                                                        is set forth
                                                                        ~. ·-·~~...   ~~     ~



in Exbibit uc'' and     uou   attached hereto and fully incorporated herein ae if
set out fully at     leng~blu ..
             •.




f.•.·
        ·.
                                        \Air~ortRoad. The night of     Texas' law .of. parties brother receive a lighter in complicat~d legal jargon.
                                      his kidnapping,neighbors . allows for· someone to be sentence. ., . ·                   . .        "He sends. me .things to
    Froiri Page lA .             ·. ·.told Starr County shedff's ·charged With capital mille. .      "A hitter I received by hold. (or him - similar
                                   . deputies, they . heard a .. der for plafing ·an indireCt Ubaldo really moved me,". cases. he's studied; docu-
    attempts to. clear Ismael man yelling, "I am going to . role in a slaying, ~ffedively Lopez.wrote. "He said: 'Let's ments from his own case/'
    Diaz of the crime. Diaz is kill you, Jessie." ·                  holding the person just as make peace between us for the woman said in Spanish
    currently seivfug a life sen- . Lopez said Dia~ ~ventu- · accountable as those who otir mothers."'                                as she sifted through the
    tence for capital murder.         ally ordered the others to actually . comrrihted the.          Lopez recalled a revelato- piles in herRio Grande City
       The kidnapping-turned- setthe man free after driv~ murder.                    . . , .       ry dream that further con, home. "I just keep every~
    murder was the tesuh of a inghim along several back                "(Warren) could have: vinced himto help the Diaz thing."                      .
   drug deai gon~ awry· in roads. Warren was already been killed at the house just family.                                              She visits her brotherreg-
   February 19.96. Diaz was ·suffering severe g:unshot. like he was afterward," Silva. . "That's . when · I wrote tila.rly, writes him letters
   found guilty of orchestrat-. wounds he sustained dur- said. "There was wltintary Ubaldo artd asked him to do and speaks to him on the
   ing Wanen's death, and · ing the kidnapping.. ·                  participation~ from (lsinael all he could to. getismael. phone' as ·often as_ he is.
   Lopez ~ t,he Irian whq               "That's when me and Di"in the. Bible; in the word
      But in his letters written .··.jessie.'' ~()pez 'wrote~ found devotion to .God arid            Afteri3 ye~rs in the penal of.God, (Lopez) knmv§ that
   to the .Diaz family. imd'iri "Ismael (Diazl had no his desire to.hi:Hp the Diat §ystem, L~pez saiq . he ·whathe did to inybrotlier is
   affidavits ·sent. to state knowledge of 'what had ·family. · He has · even would rather face harsher ·• not right,". c;antu :s~jd. "I
  prosecutors, Lopezsays he taken· place until we met . eJq)iessediD:tere~t'in ap.olo- pumshmentfo~; the ~firli~ dorrt..i:l:oubt what he is say-
  killed . Warren •· on· . an him :and his wife later ... . gizing to the Warrenfahlily than see Isniael Diaz con>.. iilg                        is sincere. now"
                                                                                                                                                               . ' ..
  iinpulse; noting that Diaz he got mad at us, well, for taking the inllri'Siife.               . tinue s~rving a: life sentence .·     BU:t Lopez's family, who .
  did not instruct him .to really at me for what I hlJ.d • · ·. ''Gerardo (Lopez}: ·Itas . for. orchestrating W!lrren's ; turned him in to authorities
  shoot.             . .•...·        done."        . .     .. ·.... gon~:qackaiid foi"thte!ling death: · . ··                      ·.after. the murder, remain~.
      "I've d'one aJot of wrong        Lopez wrote that Warren. different things 'depending .·. ·· "I ~shihad done so~e- skeptical about his attempts
  in my Hfe," Lopez wrote. "I · begged the men to kill onwhai:hewants:toaccom~ thing;a long time ago, but · to help afellow prisoner.
  wanted for once to make ~im,. !ikely bec_a~s~ h~ W~~ plish/' Silva said. "i don't like I inenti  _Gvr~ A-bbo·f-} .                                                                  (X;\- ~ .. !1009 .
   At-tor~ benefa\
  ~f'\ce.. fiav"tie\, ~f'. ~\J~.
                                                   E~h;          h1i "            o~·
  aoq w. llf~ st.
  P. 0~ ~bX       )~6" LJK                                                                                                I


  A~t\V\ '1¥.., 7871J-dt5*'IK




  Oe.a.,.    M\-o~V\e"\ l!tel'\~.:ra\,      .        ·        ·               _ .
     .:L am C-.e~t'l~do Lope2. '\ t:nt C.- No·. '7'1 qJ 'llo, .::): am pte.Sevt ~I 'i.
 inc~{'·ce.raterl a.-\-- t~e.. AI.C.~ed ~- \.\u:Jhes UV\lt . C-·u4te~\Ji\\t, ~'!uS,
 Cot'Lfe,\f Coull\ t't . .::r. QW\ ei'"u.)~ aV\d volut~ttfAf''t\'t' W\~olA..r ~ear
  Llnd      Dr   llV\~ Pf'DW\\SeS _,gnJeV\ }o             Yv\£..,QJ1cJ        o~ ~ot.t~d W\afld. aVId           ur-
 ab\e_      ot   IW)AKi~ +~Is a~~.ckvit.               -n:::\s    \~     a.   +ttAe.. aV\d cw~-r"+ .s:\-tttemeY\t.,

   .i. On rlki'c.h ~ \CJ.~b) :r: was. P'c."'ed uro a~d 'iu~+lDV\ed b~ F. B.:!.
  a~e.t'"\-\-s a~d "lexas. Ran;tef''s ·oV\ ~id"'apr··V\~ c.~aV'~t.S . .::r:. wa,s .+~e.vt ·
  lnclic..teJ OY\ Cllrit"'\ YY\u".der . :L wa.s. W\aV\\Jllu.\o.:\-eJ aV\d a~~o UV\dtt"                                    .
                                                               Q

   3. W.~e"' :( ~ol Cu''fe~}ed. :(                  Wa.!:.   be~v{:t
                                                             \-o\d -\--hAlt ,;[.~ W\Ct e.\ ~ ral.'
  ~r-•.• CJV\d UloA\Jo ~ \aL. ~ttd 5etid +~Gtt I Wu{ r~-r IW\ silale.- Co(' -
 ..::re..SSte, I..JaV"~eV\ '~ de.a~. L ·"'V\0-W i\OW \ fhQ.t 1\- WAS SO ~h-C4Jt :C.
. W."u\tl ~ \aVV\e.- .\.-"'e. lJlal- ~re>~~U'S, (J~evt            l'\1\acle; M1 S~a.-\-f..v\1\ e.V\it
                                                                           :f.




  -\-o Je..,a.r.S taV\~&' (_ Pac..huo) :r: Wa..i SUA~erl a"'tf ·~ r.f.(J' .eor W\'f
  Lf~ a"J ~..\- oLM't fAWiil~. ~ec.r..u5.f. :t had beeVl -ht~e"' ~ o
  Wlex&c.o b't 3u!AV\ S:c..f.\1\ 2 • :£./A'o'\ St:te.ll\-i aV\J ~~~ peor\e. \,C4J u~ 4u +kret;L~.

  k/,   .:r· cJ,J~,+   wa\f\\-   to ·te.\\   t~e.-h-"~       a+ ~\\I'S~ fo~ tke1 _:jlA.a"'        S,aeV\1. awl
"El t;ar'bon'\ now ~r\own a~. ~~~at'do A~uilar RC\~1)~ we.«... sJ;\\ OLN-t
.fhu~-. cu,,J .s.\V\ c.. e.. -\--~e.'t had b£ale.V\. u. ~ aY\d hAd u.s aU .\-hreA teV\ )
as. wtl\ for our ~b.W\i hes., '1li\a;~'.S w~~ ~ difJt.1•t Wall\1- t-o ·W\eV\·hoV) ,-\-\,em.J
 :1:. wa.S a~~rai~ -l-he; wou\d ~o to ll\1't fAW\;\~. Tha.+1 w~'t 1"_ ~ard
+\rtfA~ ;~ w~t a\1 be.lweeV\ us~ aV\d .\-~a~ a\- htul b~eV\ ~CA~tt\ .Sote> wko
 heu:l ~·,Ued ..Te&~iL LJ~f'e:.V\~ ThiS :::( had .Said .ovd~ V\t>t. ~o Mf.V\\-ioV\
it£1 &~boV\~ V\£)W \4V"\owV\ a~ ~iLa.'f'do t{o.. rY\oS~

 £. ::L~MaeA. Oia2,_3{:.-. a~J ·ft.t"'-\ So\-o ~AJ nJ-hin~ -l-o Jo -w,·~ ~t. JtA\h o~
Ses~ie. f  '1. A~+e~_ wt arr"\uetl ~:\- .:Ls;vv..u.e..\                         i);IA1.. \       Jr 15' nolA~~   we., wefi.   +~ell\
  .supp£'Sed to ~a\Ae_ .::re~s\e. Wuv'f'eV\ ., to 'RiLtAlf'Jo ~(tW\O~ Ct.\- \~t- r~ver- ).
  Ra\A\ .Sc.to uV\d VV\{_ +oo~ ...::res.sie- l.JarreV\) w~\\t .:Ls~t4el rJf£\1 > ::rr., waS
  \ oo lC ';.1 :_.... hi~ '" M 1\ ~ , {', .r Ts Wl4eI h~o d ~ eevt c.ti ll i 111:t In i ~ h"u st. aC+er
  we.. \~~~ -=:Jes~\e... l.Ja~ff.V'\'.S hou~-e... w i~h :Jes.s,e_ Warren..;, av'\d VJa~ !::.CttveJ
  +~ ~u.d a lread9 abducJed h\S {l!VV\i \~ D'V' hutt +~em ·w\ Some. wa~.
                  '                                                                 '




   &. WlAi\e... we.. ·we."'t ;lD\V\~ tV\ .XSW\Ae.\' l'JicA."l. ,.:r;..\ ~vfS ~rucK, ~cw.\ Sc.to
 df'lu~V\;t) ::L wac; In tht- bae-~ w\.\-h .Je.ss.ie. WarteV\ ~ef~ was VlD f. ltAV\ o'l'-
 inte\1\~ blf ~all\\ s~\b CAV\tA .:LsMae\ l0ia2 ,'_:](-~ V\OV' ~(Laf~O T{c.tWit)) to Kill  J


 -=res.s~e.. l.Jttv-f'ell\. ~\c..avdo ~aWt~.S aVld S5.1Mae..\ · 01a1- ... .:rf.. J;d nat WaV\t' Je>sie.
                                                                                                   J


 LJarre~ · 'hi lleJ ·be.(au.St. ~ic_t.tv-do RaMo.5 be.li~veJ ·+\t.-~t Jessie. I..Jetttevt had
  ~~o\e.V'\ h1 s dru{45.: vr ~V\~w- w.~ef'e_ t\..te'1we.~~ ..AV'Id .\-'he.. JDU.f'rose. ~uf' a\.1cluc+\v'\~
 --=re.s.sie Wwrelf\ et.\- ~iS hoMe.. wa ~ .\-o -\-a "-'L h; M to +~~ ., Iver (JII\d tD~Jlld hiM
. ..\-o ~··ue. +~t, whe~e. abovAi                   o   t   -\-~-e.. rlriA~~
                                                                   t~'s. cou_ld not be. ac.coMrkslAeJ
                                                                                alllJ
 hrt 'h·,\\\V\~. h\W\, or- e\~e.-\tle wo~.t\d ~ve. be.eV"\ ~-\\\eJ t\~ his lAoMe.

   q_   As. ~alA\ (oto  wli~ Jrl\1111\/1. +'rte -\-riAL~ t~~IA ~~t bttc.~ foaJs di\ ~-\-,Jed Dvt W\t.}
 s~ateW\ev·J\ {.oM e. hoLO Ses..si e. Warf'et~\f'tfV\. _
 :L ~~\ieve.__ t~\l~ w~q ~l:t~r=s~to ·~for·r·ed, +~~-~ltud~ )-a~ h~· he~v'd lke.. ~~Vt- ,                                             .

 shot. J:: Jo'"'+ ~nou..J w~ev--e_ .:r. hu.d ~i ~ Je.s.Si£ l.Javf'ell\ keLau.St ;} wus ~~}
 do.('~ ·'ffiis CDV\~evW\~ 4-he "uvtturs~ rerol":t. bq ~lA bell\ C. ~11'\~S YYJ. n. hfe\1\~i(. ~ ~­
         •c·.



  pt\~D\o?\ 1s~ ~ c.~ a 'l. c\ose_ f'~f\~e \\ ~~o t ~WI\ wot..ul\d.- As we.. \owe'fed -:Te.s~.e
                                                                                                             11
 LUarr-e~ +v-o·.t\1\ +~e. 4-f'uL\(. ht C. ..JC~se.l Wttv\"eV'l) S.pb ~e. a~ J 5{.(fd Yt:t trletfaMe..,
 Y'Yltr\-aiMt PI),.- l=tAvor- ,'( [ AltetV:l"\ ~.\1 Wtt., ~\I ~t. plec..~~) ttS sJa~ecl DV'I W\i s...\.c.-\-e.v\\tvJ
 fo -re..xu·s.           ~aV\;te.v Pathe.co.


   ID. .:(      \oe..\\~_ve_   t."'A-\- \\-   wu~   bL\- -\-\tte..   ~uL'\ S,.~ut w·ou.V\Js he. rec.e.,uecA a-\-        hiS. .

                                                            .'1   o.P b
                                                                                                                                 ;o
.. ho\AS~   loLJ   ~\c..u.~Jil t(aMo~ . atl\d .IQLJ. t-\Ae.. o~e_
                                                                ba.c.K o_{ f~e.. irv.d~ ·, tkc).+'
                                                                    OVl

 Je~s~e_ l.Jaci't~ Settd             w~"'\- _h(_ diJ. ~ DV\\~ did w~a.t ~e.. C:fe>S~e.IJDlrre"l)
  as~e.d VY\L +o do. JJo Dr'\ f.. Di'dertd t'\1\~ -to Shoo\ .:(e~c;.ie. l.JAV'f'~ , V\ot .J::'s.McrtJ
  0\al., fr. ) cr ~alA\ SbtO·. I r..,evav-do LopeL. QW\ f,o)e)'t fe~poV\.SihJr..
  ror t~e. n~iA~ ~ ot Je.SS\e   To\(..4-~t.. mu~dei' C~llf'~e ..

   \\ i   wheV\t'!\\ .\-~\~ h"rr~V\ i \- Wt.L'5 ·duriV\~ +~~ }qqb E\ec.--ti OV\~ CIV\d .S)IIl~e.
  ~ht.. Oial. wt:.ri h.eipl "~ ~hL Be~ Pe'f'e'L Cuw..ptA 'ftVl ,1-\.-\e.tt ~uJ tA ~ c,II"Lo"~eJ­
  Up Tv--. Ad ~e;t .}' to r.Je-~ev-t ~he Oia1'S \f'oV\1\ ~~t CaV\1\pat'~Vl. I+ wa~ ·
· all fov- PoL~\ce.t\ ~eat;ovt$. Ev~"' tho~ +ht'~ well't.. not r~~poVls,·,L?\e. ~or-
  .}}A~ OeO\th b~ Se:.Y.sie.. ~fA~· Warre.V'l. · .                                    .

 . YJ.. 1V\e o.A. rflr . \.tef'i~e-"to S;\v,, _ \ ~o\d VV\i .\-o ,au.+ all bla_V\1\£ Oi'\ ::f.s.W\tte..\
 0iA2 l.:::(r.- 1 aY\d he LVouJJ Vlbt· ~e.eK -\-'h~ Oektk f'ttAo.\~'1 DV\ VV\~. ~ Coaf't
 APr 0\V\~e.J Lttwl-Je.r bi the.._ V\(.O'VH. b~ ~se Lvti~ e(4W\DS \ ~o)J mt ~hA-\- Wlf.
                                                       c
 \-\e..·.~ef'\o s·i\lJ(( hud al~o +()\J h;W\ ~I(MO)) +h~-\- M1 L.fe iA){l~ 'VI dtlV1~er")
 it :r chJV\ot +e~tJ1 (,t~CAi!A.,t .:rs.W\t1e\ t)~a[ \.:rf. \o1 Stt~iV)~ i-lAO'It if was
                                                                          I


 :r~MMd iJ~cn_ '_::(,._I +~e.. OV\t ('f srov\5ible. ~{.IV"' -l-\.xe devJh 0 ~,..::(eJSte ~Cf't Wut(fe!l\,
 flir So~      Luis-   ~IAW\o·s ~-~·a--».;k~-"t_~flhe~-w~~t-~ ·R·,n· YoiA It YV\eaV\~~~ +~~~s+« te.
                                                                n                     .s
 these. Wof'd ~ CaM e.. fo hiM ( ~aWioc;.) 6~ +"'e. .A. Ue-r\k>e.r\o l~{.t. :r: ~ud beBV\
 ~iJl'\t.\freJ avtJ +kre~\.reV\ b~ . fiea.\h' V\o-\- Dll\ \V} bl.f :G"'II\ .Sae~ ?...: CJV\ d h 1.5.
 peop ,e_) b"'-~ al~o 6'1 ~~e._ sJ~fY' LouV\ \-~ Oi~J\f'~c.r At~o·rV\e1 ~tv"i ~e.rlo S\)JA,.

    13. .I ~b.J £aid .}hc~t ·,~ Wa~ ~AlA\ So\o ~I) haJ ~\)\ed _:(e~_s·\e_ l.JCAV't'fll\ ~or               1



  ::L Wt.t~ a\·fuid Co\f' rn'1 \i~e_ , for :L wa~ be.·,V\~ to\d ~~o..\- .I_ c.ou\cA ~et \-~e.. .
  rJ.A\h ()e..'/\~\ti ~or -""·,~ cr;ML A\.Sb 11\o\ \o ll"v\~11\\\0V\ f~Lat-Jo_aaVV\o~ S.o .\-~lilt +he't
 I.AJD            '


 ·,n o»"de.,...\.~ ~c.nJ:e:. M_Lf-.h~·t. For- :C. ~a~ 'rnaVliJOL-'MGel t-1,al.;
:{i, ,'~. ::L dad J'lot de.· i-\- , ::r:::. GolA\d V\o\- atl\d :L f.f'.~u~e. le. hL lli\O ~e\p ..\~t
 O.A. m   ... \.\e-r,bel'\o ~;)v:r 1 pu.t VV\Of-f. \ri~ote.V\\- reor\tiv-: ft~.S~H'\ ~ YY\M'e. DJe..r
4\'\i~ f.e~ctl~eJ_ t.o ~-H" . ~CIIoi'\1\~ ~1"'.c\"e2. ~eJ-\.·~"'~ Lt Ct]_.U i ~~ed \ u.>),i ch wu +he..
                                                      1




.rt;, ~~:[·~~ ffl~. ··~·.~~~-z~.-~~ a~J -~~~ ~~~o~·•u;:~~ F"'\ ~~ i~ L
 h'\e.   ~or-  ha~~ (lfl€.\1\\ > orev-t\~ , \o hoJc for- W1Lf .>iV\'S ·-tleeds·. Afld ~ JD .
                :I:_
H,i ~ +.. ,_\ear ·~1 toru:.c. ;e111 cf. ~ M"' I"\i 111 ~ a Ill d wn VI~ 1' h"'ve. dMe a_qa:,..s+
RaiAl .Sbtb tt\Ad :C~\1\\t:te.\ O,al. .Jr. a~1J +l.-.eV't +0\.vvt·\Le.~ aVld +Vlaf o.C Se.ss.e..
                                          l      J




~· LJ a...-,-e"' , t r :r:: h{Jlu l'.. V\ u\h i VI~ to ?a i " "' l q; Ill~ fo,. ol' afJ ll ; ., s~ a"~
 ot i~; ~       reople . r: "'""e 011\\~ ""'t   ."-.tei'tf\4\   \;.\e.   ~0 ~.ail'l b"l   tel\ il'l~ t\.t .: ...\\.,
tuh\tk se.\.5 \'VI't Sou.\ ~re.e.. o\ ~ud+,\or-_ bod hllS .sl'loLJV\ me. -\--"'a\-                    \V\   3oh~
g~32 o~ IML1 ~o\1 Bib\e. ~e\\.s """£\'-- +\\~ -\. t-"'\h lA),\\ s.et LJ-DtA ~~ee.
                                         5o·~'
   ·I'T. F~f' ..\V..t la'j\ ~iMe..) .I:sMAe\ Oia2 ).:Jf., av1d ~aui.Soto hcul Y\,:o+~;~~ fo do'
  t.Ui.\-\r. ~~ dt>A-\.1., ~ ,Te_ S::.i e t_.~ IJ ai' l"fi\. :J:\- l ~ II~ W~ D Qiyt V'6rD>'I S i6le
  foi' h.~;~ his hk. Alo't :I:smae.l                       i);ALS..-., o..- ~a .. l
                                   11
                                                                                       s.h.
                                                                                                   '   ~   '




   l~LI pt'a~        -1-IA ...\-    h't   t\11;   ~ A~tclavi+, -\-\,,.,J   ll.,e.   ,,-~l,t feople ~ill        see.
  a\\ +\Ae.. ~~uth ot w"'v.~ r-€a\\~ \t\upreV\ t~c~t de.~ of Fe\c, )t]l }qCJ~. :r ~wl
  b\aMed ~au I s: 0 +o 0 ~ ~·,I} ill!~ Sessi e ~ a't I.J M l"fVI Cor rear D ~ 1/11\'f h~t')
  a"'a,, also bLamed .:I~w."el llial , .::s;.. , 01'1 \~ bec:ata " :L Was -r;;Jd -ro no
  .s, 0 [a~ f.~ e. s\-t?\{' ('- fout~
       1                                      +1
                                      \Or~tr\ (._t _Aitur li\e~ \-\eribet-~D SdvtA QV\ct lMt.J
  Loutt~t .Appoiil\\ttl .Alrttu· ne~ ~se Lui~ ~aW\oS. .:C u..>aVtT to c \ear m~
  tDV\Sc..ious     ·bt.t +e.\hV\~ ·H\e_ .\-rvt~h aV\d W\~ pra~et- \_Md'f. 1:. pt'a~ -\-\,a-\- -\-\,e'f ho , Wlaq fo.~'fti~e Wit ~Dr"
 tJ.J~~t .:I: htAve du~e.. ~o }h-L h~~t oC """e·\.,- ~vt aii\J ·HI\elrs .

     .I l;,e.raV'do Lope£_) ~(L(, -f.-.:!.tl. AJo. 7']9/tJ~ kle;(l~ pte.Sev'\"\Lf
  l(\[_Cf('~~rated. tV\ .\-_\1\Q_ Al!t~J n. \t¥tbe.s. lAYlil lV\ Co~~e.\\ CouV\tt ~- ~.L
· ~ •. ()~ ~lar~_--Uil)-drv' ·fl~~Aui··t{"-~-fe~~\.trif-"tt\{~j=~·tt~r. fo~~o·,~~ i ~~~·e··aV\-Jforr"lC.:t~~-----

                                                                                                                  '' ,.
                                                                                                                      _




                                                                                                                          /3
                                              tv.
SEE NEW TRIAL ART 40.001. There are four requirements for abtainin8 new
trial on newly discovered      evldenc~::. . ;Ev;i~d!=hoe: ·,was;.;UJ.l;"b;T;lown to     movant-
defendant at time of trial; fa].lure to discover evidence                       'tiTSS    not due to
movsnts want of   dilig~nee;    evidence is admissible and not merely cumulative,
collateral or impeaching; [and evidence is probably true and                              t~~1ll   probably
bring about different t'esult on another trial].


                                               v.

     Court of Criminal Appeals must necessarily l-1eight axeulpa.tory evid.enee
against evidance of guilt abused at trial when evaluating Art 40.001 claim,
that newly discovered or available evidence proves Defeniant•a to be
innocent of the c.rir!le for    which he was eonvietsd, as Court • s 'fask in ·.:;; :.~.
evalu_~ting   ouch claim is to assess          probable impact of newly available upon
pe~suasiveness on state's cause as whole. In which despite Appli~ant's
counsel's Brady Motion. Joe JamflS Salfyer, counsel in trial denied                                .t.:.:;~;;.--.,5 ...... ~·   ·• · ..,
Applicant's a fair trial within the meaning of Sixth, Fourteeth Amendment
to the Constitution of the United          ta~tes,      refused to raise valiable                        .:7.~:~·~· :: •.. ':

evidanc.a we.ra available dutting trial as Applicant's t'lill address next.


                                             VII.


     This witness, the only witness, Yolanda Sanchez, testified against
Applicant and sought to blame the Applicant for the killing. Counsel in
trial asked 'her directlyt she denied her testimony·would benefit her
husband, Salome Sanchez, a co-defendant in the cause. In fact on such
information and belief, of      th~    leniency, for exchange her inculpatory
                                                4


                                                                                                                                     IV
leniency's for the conviction of "Keko", Salome Sanchez, did not received
a fiften years plea bargain sentence to murder as the direct result of his
wife's inculeatory testimon~. (Salome Sanchez, was given an acquittal for
his wife's credible inculpatory testimony]. The fact of this benefit would
have greatly impeached the l-dfe' s credibili t.y. There        !!   evidance that 0 .A,
Heriberto Silva·~~:·? gave wi tnes a non-credible story about ho\J Yolanda ::--:.;,:-1.: .•
Sanchez, should testify beforf!l! the jury to accuse Applicant. Nr.Heriberto
Silva, D.A. in this cause and Applicant's counsel in trial denied Applicant
a fair trial within the meaning of the 6th Amendment of the Constitution of
the United St.ntes. The Rule provides that ce·rtain statements are not
excluded by the hearsay rule \vhen the declarant is unavailable. The first
of those provisions relied on by the Government is            Fed.R.Evid~    804(b)(3),
which codifies the "statement against interest'':~~exeption to the hearsay
rule. It makes admissible u[a] statement which was st the time of its
making so far contrary to the declarant's pecuniary or proprietary intrest,
or so far tended to subject him to civil or criminal liability, or to
render invalid a claim by him against another, that a reasonable woman in
her position \                                           VIII ..
Applicant 4 a appell3,ot counsel did not ra.is such evidance in truth of the
assertions contained in the fa.ct, and thus an affidavit of '•'li tt1eas did
exists and was admissible during trial. It's in Exhibit "E•. Joe James
Sawyer counsel in trial denied Applicant's a fair trial within the meaning
of Fifth.,Sixtb.,and Fourteeth Amendment to the Constitution of the United
States. Applicant's wife end his two sisters, Norma D. Garza, Maricruz D.
Cantu, reveal counsel of trial the. pleans of "pe·rjury prosecutor .. was using
against Ismael        Diaz,Jr.~A
                              ;r
                                   fact from the prosecutor Heriberto        Silva'~,

approched (Yolanda Qill, maricruz Cantu, and Norma Garza, offering                 :\:,·~· ~.: ·-:·~·:.::.: -_·

Applicant's wife, the promise of leniency]. "Yolanda i will give your
husband the promise of leniency, if you              \~ill   get up on the jury stand and
testify befor the jury what i tell you to say. in exchange for the convict!!.
ion of !!Kekou and his brother HUbaldon. Prosecutor, Heriberto Silva.,                     o.A.t
confused Applicant's wife with co-defendant's wife who.is also name, Yolanda.
                11
Prosecuter' s        plean 's kept dening Applicant's a fair trial'"+. Under FRAUD SEE
Ar:t icle 38 .lO(a.), Code of Criminal Procedure. Joe James Sawyer, failure by
an     accused to call the accused's spouse as a witness, where othere evidence
indicates that the spouse and two sisters of Applicat's could testify to
relevant matters, is a proper subject of comment by counsel Art 38.10(b)(2)
and Amendment VI. Applicant • s cotmsel in refuse to raise such evidance were
available during trial. Applicant's all Constitutions to                  the United States
were    Violat~d.    The plead bargain benefit to the co-defendant,Salome Sanchez,
(deprived Applic.ant•s a fair trial]. An example of this wrongfulness is set
forth in Exhibit        uEu   attached hereto and fully incorporated herein as if
set out fully at length.




                                              6



                                                                                                            I~
                                     SWORN, AF:FIDAVIT

           After the arrest of and prior to·the conviction of my husband,
Ismael Diaz, Jr., also known as '· "KEKO", I· Yolanda Diaz, was. in the
·Courthouse with my two (2) sister -in- Laws, Maricrus Cantu. and
       '

Norma Garza, when        I
                             .              /
                                 was approached by    th~
                                                             . .               .
                                                            D1str1ct Attorney of
                                                                                   ·~...


Starr County, Texas, namely, Heriberto Silva, who requested that,,
we come into his office.              Once we had entered his office, he said,
"I will give your husband the promise of lenienct,                     if you will get
up on the·jury stand and testify before the jury what                      I       tell you
to say, in exchange for the conviction of Keko and his brother.
Ubalde."       I   told him that       I   could not do that because Keko is my
husband.       He thought that         I   was Salome's wife who is also named,
Yolanda.       Salome is allegedly a co-defendant of my husband Keko•.
           I   make this sworn affi.davit freely and             I   am of.sound mind
ani:L do attest that the contents . is true.




                                           Notary
           Came on before me thi.s the              ;? / 1/~ day of . S-ep/-·
                                                                        .                  1   .19981

to wit my hand and seal of office, the affiant, Yolanda Diaz, .affi-
rming· that . the above is true and correct.




SEAL




                                                       My Commission Expires
                                                       On:
                                                                       i
                                                   IX.
     The Applicant discovered, after trial, that the law enforcement as
late as the fall of 1996;           t                    ESTADO DE
                                 -------
                    CONDADO DE
                                 -------                                                                                                                       ~
                                                                                                                                                                       ..
                                                                                                                                                          ;        •   I   :   '•


                                                                                                                                                              -~



                                                      DECLARACION JURADA
                                                                LIC. c;~,~l·. :. -~-- ·
                         Mi nombre es Raul So to.  Yo soy uno de~·:li>s:::.demaAdados en el
                                                    .         .   (d. 1/ii\Ut'' / ;. :.· .·. . ..
                    caso numbero 96-CR-170, El Estado de Tejas contra Is~a~i''riia;z~ Jr.,.

                    et al.   Yo meencontre con los oficiales de la ley tocante al caso

                    en el verano o otonio de mil nove sientos noventa y seis.                                                                                                               A ese
                             .                                                                                                                 .

                    tiempo les dija que Jerry Garcia era la persona que asesino a

                    Jessie Warren y que Ismael Diaz, Jr. no tenia nada que ver con el

                    asesinato.   ·



                                                                                                           1Zoof 'R.    sa+c\ · G
                                                                                                                  GUERRERO
                                                                                                               Raul Soto

                         Suscrito y declarado· bajo ··juramenta en esta el                                                                                                          IRES   dia de
                     marzo         19.ll_._.:   ·.  · ..




                                                                                                           Notario P
                                                                                                               LIC. OSCAR MA IO HINOJOSA GARCI
                                                                                                ': A-.·=    .
                                                                                                     .· ·- ..
                                                                                            .. . ' - .
                                                                                 .. .   '    1 ' ' '-·•           4    I      1.
                                                                                                          ·~   .-..........
                                              .   ~   ''   ..   .. ...   .
                                                                             .      ...      i:,           '          ...




                     tL C:- LI C. 0SCAR MAR I 0 HI NJ 0SA GARCIA NOT ARI 0 PUBLIC 0 CIE NT 0
                       DOCE CON EJERCICIO EN MIGUEl ALEMAN TAMAULIPAS CERTIFICA Y===
                      .HACE CONSTAR:========================~======================~                                               '   ~:..


                      ~s==========QUE FUE PRESENTE EN ESTA NOTARIA A MI CARGO ====
\\ ~=­              .~·g SEN0 R RAUL RENE S0T0 GUERRER0 QUI EN NACI 0 E L DI A DIE CI == =
;~-.                   f IS DE DICIEMBR~ DE MIL NOVECIENTOS SETENTA Y DOS ==========
I
t       :--·
               '!         SALINENO TEXAS Y EXHIBE SU CERTIFICADO DE NACIMIENTO =======
        :-_·.!           RA MAYOR SEGURIDAD DE SU IDENTIFICACION LE PREGUNTE'POR LOS
       '
    .-::-'-I
               '        OMBRES DE SUS PADRES Y LOS HERMANOSDE SU MADRE A QUIENES CONOSCO
                        ERSONALMENTE: RAUL SOTO GUERRERO RATIFICA EL ESCRITO QUE ===·

~~';
                        PARECE EN LA PARTE S~PERIOR Y PONE FIRMA DE SU PUNO Y =======
                        ETRA Y MANFIESTA QUE ES CIERTO QUE EN EL VERANO U OTONO DE
                        IL NOVECIENTOS NOVENTA Y SEIS SE ENCONTRO CON OFICIALES DE
                        A LEY A QUI ENE S LES . DIJ 0 : QUE JERRY GAR C1 A ERA .LA PER S0NA QUE
                        t~St~@ ~LJ~~~~tN~to~EN Y QUE ISMAEL DIAZ JR NA'DA-TINIA QUE
    ----..:~~




                                                                                                                                   fl 1       nc11r·n   C"l'l
L0 _, QUE CERTIFICO Y HAGO CONSTAR. HOY TRES DE MARZO DE MIL43'E-
CJ EN TUS N0VENT A Y SI ETE. = BAJ 0 CERTI FI CACI 0N N0 . ! / /; · V ·
DOY FE.==========================================================

EL DECLARANTE ESTAMPA SU HUELLA DIGITAL.= DOY     FE.=============~==




                                                         NOJOSA GARCIA
                                                         CIENTO DOCE.
                                                   263 4 y 5
                                                  410714

                                                                      ·:-~.~:-       ~-·
                                                               !



                                                            • '-J
                                                                     ·. ....   .c.
                                                                                              •••    -·

                                                                                                    .·   ,-_-
                                                                                                              ••• : ':

                                                                                                                        .
                                                         ...-.,~~·
                                                        ~ :'                   ,-         ...

                                                       ::· .
                                                                                                                 '·
                                                                     :_._, ;·.-:   ·· .
                                                                                          .    '
                                                                     ··:.




                                                                                                                   '·
                                                                                                         ::        c... __.....

                                                                                                         :     ~


                                                                                                                   ........ -----···-   --
United States Constitution proliwbit the execution od a person who is
innocent of the crime for which he was eonvieted. this proposition has an
elemental appeal, as would the simi liar p·rcposition that Constitution
prohibits the imprisoment of one who is innocent of the crime for which he
was convicted after all, the centr~ilpurpose of any system of criminal
justice is to convict the guilty and free the innoeent 0                  ~nder   Art 40.001.


                                           XI.


Aft.er trial, thl!'ll Applicant vs discovered that co-defendm::t Raul So to, gave
a tape interview to a reporter too .. That reporter l-vill testify in support of
2he Artiele 40.001 of the Texam Cod.e of Crim:i.nal Procedure provides a "NEH
TRIAL' with such reporters tape recorded \fiLl
      1
                                                               exculpate:;~,
                                                                          ... Peti·tiomn:s,
Newly Available Evidence will show Art 40.001 the AppJ,icant • s to be innocent
of the crime for which he tva.s convicted auch testimony l:1as never OFFERED                    !2
-.
~rnE DEFENSE   [a) Brady   viol~tion SEE   Exhibit nFn


                                           XII.


     NEY TRIAL ARTICLE 40.001. There ara requirarnents for obtaining net-1
trial based on ne:-t11ly discovered evidenee          ~!las   unkn1.997. Applio.ant•s counrsel filed a Brad! Motion,. on direct eppeal,Applicant•s
counsel Jo                                                  ; /   .




                          CAUSE NO. 96-CR-170
THE STATE OF TEXAS                 *                    IN THE 229TH JUDICIAL
                                                          -
VS                                 *                    DISTRICT COURT
ISMAEL DIAZ, JR.                   *                    STARR COUNTY, TEXAS

                 JUDGEMENT ON JURY VERDICT OF GUILTY
                     PUNISHMENT FIXED BY THE JURY
                                                            -11~
JUDGE PRESIDING:                        NORMAN    LAN~FORD

DATE OF JUDGEMENT : .                   JANUARY 23, 1997
ATTORNEY FOR THE STATE:                   HERIBERTO SILVA
                                       ·. G. DALE GEAR JR.     I



ATTORNEY FOR THE DEFENDANT:             JOE JAMES SAWYER
OFFENSE:                                CAPITAL MURDER
C.ONVICTED OF:                          CAPITAL MURDER
DEGREE:                                 CAPITAL
DATE OFFENSE COMMITTED:                 FEBRUARY 17, 1996
CHARGING INSTRUMENT:                    INDICTMENT
PLEA:                                   NOT   GUILTY
JURY VERDICT:                           GUILTY
FOREMAN:                               CYNTHIA AREVALO
PLEA TO ENHANCEMENT
PARAGRAPH:                              N/A
PUNISHMENT ASSESSED BY: .              JURY

PUNISHMENT AND PLACE OF
CONFINEMENT:                           Life in the Texas Department of
                                       Criminal Justice In.sti tuitional
                                       Division.
FINDINGS ON USE OF
DEADLY WEAPON:·                        AFFIRMATIVE-A FIREARM
DATE TO COMMENCE:                      JANUARY 23, 1997
DATE PLACED ON PROBATION:             N/A
TERM OF PROBATION:                    N/A

TIME CREDITED :                       NONE
TOTAL AMOUNT OF RESTITUTION/
REPARATION:                           N/A
FINE:                                 N/A
                                                                         \



COSTS:                                $

     The Defendant having been indicted in the above entitled and
numbered cause for the felony offense of Capital Murder, and this
c~use being this day called for trial, the State appe~red by her
District Attorney,_ Heriberto Silva· and Assistant District Attorney,
G. Dale Gear, Jr. and the Defendant, Ismael Diaz, Jr., appeared in
person and by the Counsel, Joe James Sawyer, and both parties
announced ready for trial, and the Defendant was arraigned, and i~
open court --plead NOT GUILTY to the charge contained in tl;te
indictment.    Thereupon a jury co~posed of Cynthia Arevalo, and
eleven others was selected, impanelled, and sworn; and after
hearing the indictment read, the Defendant's plea of NOT GUILTY
thereto, and the evidence submitted; and after having been charged
by the Court as to their duty to determine the guilt or innocence
of the Defendant; and after hearing the arguments of counsel, they
retired in charge of the proper officer and returned into open
court on the 23rd day of January, 1997 in the following verdict,
which was recei ve·ct by the Court and. is here entered of record upon
the minutes:
     "We, the jury, find the Defendant Guilty of Capital Murder,·
as charged in the indictment.
                                /s/ CYNTHIA AREVALO .·
           : ....
                                FOREMAN OF THE JURY
     The Death Penalty was waived by the Stat~., of Texas before .
commencement of trial and pursuant to Texas ·Code of Criminal
Procedure Article 37.071, Section 1, sentence was pronounced by the
Court.
     IT IS THEREFORE CONSIDERED, ORDERED, AND ADJUGED by the Court
that the Defendant is guilty of the offense of Capital Murder, a
Capital offense, and that the Defendant be punished by confinement
in the Texas Department of Criminal Justice Institutional Division
for Life, and that the State of Texas do have and recover of the
Defendant all costs of prosecution, for which execution will issue.
     The Court then proceeded to pronounce the sentence of law
according to the_ judgement rendered and the Defendant was asked by
..

     the Court whether the Defendant had anything to say why sentence
     should not be pronounced; and the Defendant answered nothing in bar
     thereof.   Whereupon the Court proceeded, in the presence of said
     Defendant, to pronounce the sentence as follows, to-wit:    11
                                                                    .It is
     the order of the Court that the Pefendant Ismael Diaz, Jr., who
     has· been adjudged guilty of the offense of Capital Murder, and
     whose punishment has ·been assess~d at confinement in the Texas
     Department· of Criminal Justice Institutional Division for Life, be
     delivered by the Sheriff of .Starr County, Texas immediately to the,
     Director of the Texas Department of Criminal Justice Institutional'
     Division    or other person legally authorized to receive such
     convicts, and the Defendant shall be confined in said penitentiary
     for a term of Life in accordance with the provisions of the law
     governing the Texas Department of Criminal Justice Institutional
     Division.

          The Defendant is given jail credit for -0- days and is
     remanded to jail in the custody of the Sheriff to await further
     orders of this Court.

          SIGNED on this the   1?.l   .Eiay of January, 1997.


     Notice of Appeal:
                         --------




                                         : ·.... ·




                                         RECO?.'-"'-' H'i   VOLIJlvli::~ y
                                1NMATE 0 S DECLARATION


 STATE OF TEXAS
 COUNTY OF' ~1EDlSON




  I 0 ~SHAEL DI(\Z ,JR. , BEING PRESEN'rLY INCARCERATED IN t"ERGUSON INSTITUTION,

  DECLARE U~lDE'Il PENALTY OF PERJURY THAT, ACCORDING TO MY BELIEiW41 THE r"ACTS
  STA!J'EO IN THE APPLICATION A.R'tiCLE 40.001 OF THE TEXAS CODE OF CRIMINAL

  PROCEDURE ARE TRUE AND CORRECT.


 On this asth day of December    A.D.   2012.
·····"            (SIGNER)




                                                               ART 40.001
                              CAUSE NO. 96•CR-170

ISMAEL DIAZ ,JR.,                        §
                                         §                  IN THE 229th JUDICIAL
v.                                       §                  DISTRICT COURT OF
                                         §                  STARR COUNTY TEXAS
THE STATE OF TEXAS                       §


                         MOTION REQUESTING AN INCAMERA
                               INSPECTION    t~ORAL\1)

                         FOR BRADY MATERIAL EVIDENCE



TO THE HONORABLE JUDGE    ANA GARZA ,L., OF SAID COURT.,
     Comes Now,ISMAEL DIAZ,JR., Pro se,~0773609, and respectfuly request
for· this Honorable Court to move for   C:(ORAV~   InCamera inspection of a direct
source £District Attorney's   file~   Seeking Brady Material.


     Movant moves this Honorable. Court for i(oral9 InCamera inspection to
determine whether the District Attorney's file £source• in the Case THE ·
STATE OF TEXAS VS. ISMAEL DIAZ,JR., contains Brady Material. Movant refers
this Honorable Court to UNITED STATES V. Lawder ,148 F3d 548-551~(sth Cir.
1998:9 in that a defendant seeking merely an " in camera inspection " to
determine whether a particular source ~D.A 1s file~ contains Brady Material
need only make a plausible showing that the file will produce material
evidence'".
     In so stating Movant makes a plausible showing this Motion for New
Trial Based On Newly Discovered Evidence [Exhibit "A" to "G"] thus meeting
the· requirement to be granted an InCamera Inspection by the 229th Judicial

                                         1
District Court., Starr Couty,Texas.
        Movant moves to have the Honorable 229th Judicial District Court to ,·: .. :
ORDER       Movant Benched Warranted before it for an ORAL InCamera         Ins~E?ction.




                                    JURISDICTON OF THE COURT


        The Honorable 229th District Court retains Jurisdictio~ Pursuant to
Texas Code of Criminal            Pr6cedure~   40.001, in 'that Movant's Conviction and
sentence falls under the 229th Judicial Dis~~ict Jurisdiction in THE STATE
OF TEXAS VS. ISMAEL DIAZ,JR.,Feburary 1996, in Starr Col)nty,Texas.


                                        MATERIAL EVIDENCE


        Exhibit       "A~~As    it have being revealed to this Hon:Court and District
Hon: Judge how Mr.D.A. Heriberto Silva's kepi treating Mr.Gerardo               Lope~,     if
he did not testify against Defendant, he will seek co-defendant the Death
Penalty.( Under the Fith Amendment, a confession must be~ and voluntary].
That is, it must not be extracted by any sort of threat or violence, nor
abtained by any direct or malied promises, however slight, nor be the
                                          on
exertion of any improper influence violatinu of the United State of America
Const. Amend.S and 14.
        Exhibit      "a'•--   To this Hon:Court and Hon:Judge., its clearly revealed        ~~

the fact of the violation of Mr.D.A. Her·~berto Silva's all behined him
1r'18nted   11
                 EL KEKOn behined political issues.It is (stated and revealed by Mr.
Heriberto Silva)how he violated the UNITED STATE OF At1ERICA COOSTITUTIONAL'S
'~t~,6~h, ath, and 14th Amendments.
        Exhibit "C11 - · Once again it's in black and white, fully incorporated
herein as if set out fully at length, from Mr. Heriberto Silva ''under
                                                  2';
Perjury"., and   r Gerardo   "~erryu   Lopez's recant's was out to the \vhole VALLEY
throughout "THE MONITOR" Global Media, Confessing his crime, in Rio Grande
Valley, November A.D. 2009. Confessing how the D.A. gave witnes a non-
credible story, befor the jury under       "p~rjury ..       to acuse Applicant of aion of the offer as due Course of law Clause of State Constitution has been
equated and deemed synonymous with. the guarante of. due process under the
                                       '~!·



Fourteenth Amendment.u.s.c.A. Const.Amed.14.
      Exhibit"E"·- Mr.D.A. Heriberto Silva's, Cc;mfused Applicant's [t-l]ife
with co-defendant's wife who is also name,        Yola~da. Prosecuter's-~PL~"S
-KEPT DENING               --
               APPLICANT'S A FAIR TRIAL". Under fraud see Article 38.10(a),
Code of Criminal Procedure. Joe James Sawyei, failure by an accused to call
the accused's spouse as a witness, where othere         evidence indicates that the
spouse and two sisters of Applicant's could testify to relevant matters,is
a proper subject of comment by counsel Art 38.10(b)(2) and Amendment VI.
SEE page:/?6 #"VIII, how Mr.D.A.Confused Applican't wife and approched them<
giving Applicant's wife (a] promise of leniency.       't~hen   State Court   adm~~~·s -~·-~.i·

evidence that is so unduly prejudical that is renders trial           funda~entally

unfair''',Due Process Clause of Fourteenth Amendment Provides Mechanism for
relief u.s.c.A. Amend.14.
Exhibit 01 F18 - - THE UNITED STATES OF AMERICA CONSTITUTIONALiJRIGHT'S. UNDER
XIV'.AMENDMENT.,'~states). All Persons born or naturlized in the United States,
and subject to the juridiction thereof, are Citizens of the United States
and of the nstate wherein they/He     reside~.    No State shall make or any law
which shall abridge the Ptivileges or immunities of Citizens of the United
States; nor shall any state derprive any person of life, liberty, without
due process of law; nor to any person within 1 ts Jurisdiction .:~~·C_,.qri~·t. Amend.
XIV. Federal Constitution forbids government from withholding evidence
favorable to the Accused or useful for impeachment of witness who testified
against Accused, and suppression of evidence favorable to "Aeused requires
reversal under Brady", if there is reasonable probability that, had
evidance been "disclosed" to defense,result would have been different. For
purposes of Brady Claim improper \vi thholding of exculpatory, evidence, "were

                                              4


                                                                                              31
available befor and or during trial 11 is "material evidanc.e" only if there is
reasonable probability that, had evidence; been disclosed, result of
Proceeding would have been different,u.s.c.A. Amend.5,14.
                                                           ~~:        ·ft

      Exhibit "G"--[Applicant) has revealed this Hon:            Courts~      and Hon: Judge.
 ,through clear and convincing evidance, that (the newly discovered evidence
and or evidence were available during or befor trial], superimposed over the
"weak inculpatory evidence" at his trial.and would of change the verdillfct on
such trial. Applicant's asserts that the Eighth and Fourteenth Amendment,to
the United States Constitution prohibit the execution of a person who is
innocent of the crime for which he was convicted. This proposition has an
elemental appeal, as would the similiar proposition that Constitution
Prohibits the imprisoment of one who is innocent of the crime for which he
was convicted after all, the central purpose of any system of criminal
justice is to convict the guilty        and~          the innocent, under Art 40.001.
THE UNITED STATES OF AMERICA CONSTITUTION RIGHT'S, were violated by Mr.D.A.,
and   or law enforcement's violating U.S.C.A. Const.Amend. 5th,6th,8th, and
14th. "That by such clear 'ewly Discovered Evidence and once were Available
no juror l       Movant Prays that this Honorable Court GRANT this Motion Requesting An
InCamera Inspection (Oral) For Brady Material Evidence.
                    ":,6~t.hd ay o fD.e.cem
Exacu t e d thi "';;;.~               .. · b er A . D . 201?
                                                         . ;.:, .




                                            CAUAE NO. 96-CR-170
STATE OF TEXAS                                         §               IN THE 229th DISTRICT
COUNTY OF MADISON                                      §               COURT OF
                                                       §               STARR COUNTY, TEXAS

                                       UNSWORN TO DECLARATION
                                         IN SUPPORT THEREOF
      "Pursuant to both Federal lalv 28 USC § 1746 and State                       la~1   Civil
Practice §§ 132.001-132.003, an Incarcerated Citizen of the State of Texas
Under felony may utilize an unsworn to declaration in place of sworn to
declartion. I,Ismael Diaz,Jr.,declare under Penalty of Perjury that the
Motion for New Trial          base~     on le"-'rly Dis•::.overed Evidence   ~md    said unS\iorn

to declaration are true. and correct".

Executed this l§thday ofDe~~~ber A.D. 2012~
                    -                   .




                                                   PRAYER
     t4ovant Pray that this Honorable Uourt GRANT t-1oi!ant' s Motion for Ne\>1
Trial Based on Newly Discovered Evidence: t'everse and reman to the 229th
Disric Court for trial.
Executed this 2'5"f.•h
                   ~' day of D'ec.emb:e.:r A.D. 2012· ..




                                                      6


                                                                                                    33
     ·x,   ISMA.EL   tn~,JR,   de hereby eertify that a .true and correct copy of
the above arid       for~going Defend~nt's   Notion for Bench Warrant and·Ordar
have been forwax-ded by Unite4 States         ~tEail,   Rostag$ prepeidt first c;lal!ls to
tha D~A .. , Hetibet:to Silva, preseeutiug Att.orney for STARR COUNTY, TEXAS,
S'IA.Rlt COUNTY COURTHOUSE, lUO' GRANDE CITY, TEXAS 78582; on this 25 t.h day of

·Deeember,2012o




                                                                                             3V ,
                                    CAUSE NO. ....._....._.,_
                                               96•-CR-·170    .......

THE STATE OF TEXAS                                 §
                                                   ".
                                                   §                            IN TH~ 229th Judicial
v.                                                 §                            DISTRICT COURT OF
                                                   §                            S'i'.AR~ COUNTY,tEKA5

1SMAEL DIA.Z,JR.                                   §




TO TilE HONORABLE JUDGE OF SAlD COURT:

           Comes now, ISMAEL     QIAZ 2 JR. 1 (Petitloner~        in the above styled.and         Cau~e

rnJmbet'!!d Bnd st.E\te.s t

           !'ly narne it:> Icmael Diaz~Jr~ (Petitlonr~r) ,my Offenders Number is :

     ··-
773&09. 1 am c.omp$te.'!:lt to maka this Affidavit. I
    ...........
                                                                        ·e~m   presently incarc.e-cated
ir: the '!ferguson tlni. t.   lo~::.:at~d et MADISON COUNTY,            in Mi.dwajt, 'ftutas. I

rst}uest the Court to         itHlUG   a warrant       fr~m    t'he Sonc.h Ordering the Sheriff

of   §!~~l.f.O~Nl_'X,    to t1:ansport me to th.is Court. for hoaring in this matter
so that I m•v give Testimony.




~·uz~f:lt' th~   Sht11r:ifi! of Uf.~!.'L~QQ.N1'Y • te t.r~nspo:rt. peti titHH~r to the haa:rtn~
of thisc.ause.


                                                     .~·   >
                       ·~   .




                                                        §
                                                        §                                 C&tiR1'
v.                                                      §
ISMAEL D!AZ,JR .. ,                                     §                  DISTRICT COURT,TEXAS
       Defendant.                                       §




      On this th$ _                day. of - - - - - - ' 201.3, came on to be heard the
·nefendant'a Request for Beneh wa.rt'ant and after due consideration of the.
same. it is,
      ORDERED      th~t the D~fendtu1t' a              request for a h(!aring is .( GRANTED I
OWNIED ); and that said c.auclii is set for hearing on the--· day of
                        ,             J   eu-~d   it is further;-
      OROZRED that the Defeudaat•s request for bench wat'rant ie (GRANTED I
PEttlED ) 1 ahd the Clerk of                 tb~   Court is to notify said Defendant    re~arding

·the ·sench   ~arr~nt           of the Defendant to this Court for said trial.




                ----        - - - - - - -
                                 CAUSE NO. 96-CR-170
ISMAEL DTAZ: J.t     EXECUTED THIS 29TH DAY
OF DECEMBER 2014.




                                      'ISMAEL D Z,
                                        FERGUSON UNIT
                                        12120 SAVAGE DRIVE
                                        MIDWAY,TEXAS 75852
                                        PRO SE#00773609




c                             pG.2.